UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     RICHARD D. THATCHER,                            DOCKET NUMBER
                   Appellant,                        DA-0752-13-0277-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: October 17, 2014
       AFFAIRS,
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Anthony Rogers, San Antonio, Texas, for the appellant.

           Erich W. Schwartze, III, Esquire, and Thomas Herpin, Esquire, Houston,
             Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the agency’s removal action. Generally, we grant petitions such as this
     one only when: the initial decision contains erroneous findings of material fact;

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     the initial decision is based on an erroneous interpretation of statute or regulation
     or the erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.              5 C.F.R.
     § 1201.113(b).
¶2          The appellant was removed from his position of Medical Instrument
     Technician, GS-0649-09, in Anesthesiology Services at the South Texas Veterans
     Health Care System in San Antonio, Texas. Initial Appeal File (IAF), Tab 5,
     Subtabs 4a-4b. The appellant was charged with conduct unbecoming a federal
     employee after he refused to provide a urine sample for drug testing that his
     immediate supervisor ordered based on a suspicion that he was under the
     influence of drugs.   Id., Subtab 4c.    This incident occurred on November 26,
     2012, when he sought to return to duty after he was released from medical
     restrictions arising from an injury he suffered in April 2012. See id., Subtab 4g,
     Tab 10 at 5-8, Tab 18, Exhibits (Exs.) A, C, F.
¶3          The appellant filed a claim with the Office of Workers’ Compensation
     Programs (OWCP) for that injury. IAF, Tab 18, Ex. A; Hearing Compact Disc
     (HCD). The agency contested the claim, which the Department of Labor rejected,
     and he was placed on leave without pay. IAF, Tab 10 at 5-8, Tab 18, Ex. A;
     HCD.     He remained on light-duty restrictions until November 2012, and the
                                                                                            3

     agency denied his request for a reasonable accommodation. IAF, Tab 18, Exs.
     C-D, F.
¶4         The appellant appealed his removal.         IAF, Tab 1.     He asserted that the
     agency discriminated against him based on race (Hispanic) and disability and that
     it acted in reprisal for the OWCP claim he had filed. 2 Id. at 4-5, Tab 11 at 2, Tab
     18 at 2, 4-5.    He also asserted that the agency committed harmful procedural
     error. IAF, Tab 18 at 3. Rejecting these affirmative defenses, the administrative
     judge sustained the charge and found the penalty to be reasonable. IAF, Tab 29,
     Initial Decision (ID) at 11, 13, 15, 17-18, 21.
¶5         On review, the appellant argues that the administrative judge did not
     address his claim that the agency denied his Weingarten right of representation
     for the drug test. 3 Petition for Review (PFR) File, Tab 3 at 5-7. 4 The appellant


     2
       The appellant initially characterized the agency’s alleged retaliation for his OWCP
     claim as a prohibited personnel practice under 5 U.S.C. § 2302(b)(9). IAF, Tab 1 at
     4-5, Tab 11 at 2. He later asserted in his prehearing submissions that the agency
     retaliated against him for unspecified whistleblowing. IAF, Tab 18 at 5. Although the
     appellant’s representative recited the burden and elements of proof for a whistleblower
     claim, see id., he made no specific allegation of fact in support of his assertion.
     Whistleblower retaliation does not appear on the list of issues set forth during the
     prehearing conference, see IAF, Tab 20 at 2-3, and the appellant did not object to that
     list in his response to the prehearing conference summary, see IAF, Tab 23. The
     appellant on review asserts that the administrative judge failed to address his
     whistleblower complaint. PFR File, Tab 3 at 21. However, the appellant appears to
     have referred to his whistleblowing in connection with his claim under 5 U.S.C.
     § 2302(b)(9).
     3
       In Weingarten, the U.S. Supreme Court gave employees who are members of a
     collective bargaining unit for which the union has exclusive representation rights the
     right to union representation when they reasonably believe that an interview may result
     in disciplinary action. See National Labor Relations Board v. J. Weingarten, Inc.,
     420 U.S. 251, 260-66 (1975); see also 5 U.S.C. § 7114(a).
     4
       The appellant filed a timely request for an enlargement of time in which to file his
     petition for review. PFR File, Tab 1 at 5. The Office of the Clerk of the Board
     acknowledged the petition as timely filed but did not address the appellant’s request for
     an extension. See PFR File, Tab 2 at 1. The appellant filed an amended petition for
     review 11 days after his requested extension period ended. See PFR File, Tab 1 at 5,
     Tab 3. The agency avers that the petition for review was untimely filed without good
                                                                                             4

     explains that the Weingarten right of union representation for an investigative
     interview also allows non-union representation. Id. at 6-7. He asserts that the
     agency denied him the right of representation when it did not allow him to delay
     his   drug   test   until   he   could   seek    the   advice    from   his   non-union
     representative. Id. at 5-7. When his immediate supervisor ordered him to report
     for testing, the appellant refused to provide a urine sample, explaining that he
     wanted to consult with his off-site representative. IAF, Tab 5, Subtab 4c at 2,
     Subtab 4h at 2.     The supervisor offered the appellant the services of a union
     representative, which he refused.         Id., Subtab 4c at 2-3.          The appellant
     accompanied the supervisor to the laboratory, where he continued, in the presence
     of the laboratory supervisor, to refuse to provide a specimen. Id. He left the
     facility without scheduling a test, id. at 3, and he testified that the supervisor
     forced him to leave immediately, HCD. He testified that he sought to reschedule
     the test after he consulted with his representative, but the supervisor
     refused. Id. The appellant asserts that he was harmed by the agency’s alleged
     error here and that he was denied due process. 5
¶6         The Board normally will not consider an argument raised for the first time
     in a petition for review absent a showing that it is based on new and material
     evidence not previously available despite the party’s due diligence.            Banks v.
     Department of the Air Force, 4 M.S.P.R. 268, 271 (1980).              We examined the
     record, including the appellant’s submissions and the reports from the prehearing
     conferences, and we did not find that he previously asserted that the agency
     violated his Weingarten rights. Instead, his arguments pertained to whether the

     cause shown for the delay in filing. PFR File, Tab 5 at 3. We make no finding as to the
     timeliness of the petition for review, and instead, we address the merits of the petition.
     5
       The administrative judge correctly determined that the appellant’s allegations about
     the agency’s drug testing procedures were properly addressed as claims of harmful
     procedural error. The appellant did not assert that the agency failed to give him notice
     of the charges against him or the evidence that would be used. See Stone v. Federal
     Deposit Insurance Corporation, 179 F.3d 1368, 1375-76 (Fed. Cir. 1999). Instead, he
     asserted that the agency failed to follow its prescribed drug testing procedures.
                                                                                            5

     agency demonstrated that it had reasonably suspected he was using drugs and had
     warned him that he could be disciplined if he refused to submit to testing. See
     IAF, Tab 18 at 3, Tab 20 at 3, ID at 10-11, 15-17. The right to representation
     during such a test is a separate issue.         Moreover, the well-settled right to
     representation by a union during an investigative interview does not appear to
     have been extended to non-union representation. 6
¶7         The appellant argues that the agency erred by failing to follow Veterans
     Affairs (VA) Drug-Free Workplace Program, VA Handbook 5383 (Dec. 23,
     2004); Drug-Free Federal Workplace, Exec. Order No. 12,564, 51 Fed. Reg.
     32,889 (Sept. 15, 1986); and the applicable collective bargaining agreement. PFR
     File, Tab 3 at 7-8; see IAF, Tab 5, Subtab 4q at 11-50. This argument appears to
     be a variation of his allegation of harmful procedural error below. The appellant
     argues that the Deputy Chief of Staff at the medical center, who approved
     management’s request that he undergo drug testing, “was not informed that [he]
     had supplemental medical documentation of lawful use of an otherwise illegal
     drug.” PFR File, Tab 3 at 7. Additionally, he notes, the Deputy Chief of Staff
     testified that the appellant was not given the standard letter of notice normally
     given to an employee to be tested. Id. The letter explains that an employee to be
     tested may submit records documenting the lawful use of an otherwise illegal


     6
       The statute applying Weingarten in the federal workplace allows bargaining unit
     employees to have non-union representation during a grievance or appeal. 5 U.S.C.
     § 7114(a)(5). The right to be represented by non-union representatives, however, does
     not appear to extend to investigative interviews. Cf., e.g., Gonzales v Department of
     Health & Human Services, 22 M.S.P.R. 1, 2 (1984) (an employee’s right of
     representation at a proposed meeting to discuss his compliance with his supervisor’s
     instructions was not violated where a local union representative was available to
     represent him, but he unreasonably insisted on being represented by the union president,
     who was unavailable), aff’d, 770 F.2d 181 (Fed. Cir. 1985). Because the statute
     specifically allows non-union representation during grievances and appeals, it is
     unlikely that such representation also would be allowed for investigative interviews.
     See Edwards v. Department of Homeland Security, 110 M.S.P.R. 243, ¶ 13 (2008)
     (where a statute enumerates certain exceptions to a general rule, it is preferable not to
     interpret the statute as containing additional exceptions that have not been enumerated).
                                                                                       6

      drug to the agency’s Medical Review Officer. Id. at 8. The appellant explains
      that he adduced testimony regarding his use of prescribed narcotics that could
      have caused the erratic behavior his supervisor noticed before ordering the
      test. Id. He further argues that he had no motive to refuse drug testing other than
      to ensure “that his rights as an employee being drug tested were intact.” Id.
¶8          To the extent that the administrative judge found testing to be reasonable
      under the circumstances, we agree.        The administrative judge relied upon
      testimony from the appellant’s immediate supervisor and from the medical
      center’s Chief of Anesthesiology Services, who were witnesses to the appellant’s
      erratic behavior.    See ID at 5-6; see also IAF, Tab 5, Subtabs 4h, 4l.
      Additionally, the appellant’s supervisor cited his claim made to a coworker that
      he had been using “smack.” 7 ID at 5; see IAF, Tab 5, Subtab 4m.
¶9          As to whether the agency followed correct testing procedures, the appellant
      may not have raised that issue below. Nevertheless, he was ordered to take a test
      based on reasonable suspicion because of his demonstrated behavior, rather than a
      random test based on the responsibilities of his position.       See IAF, Tab 5,
      Subtab 4k, Subtab 4q at 23-24, 26-27. An employee subject to a test based on
      reasonable suspicion may notify his union or representative of the test, but he
      must also submit to testing immediately. HCD; see IAF, Tab 5, Subtab 4q at 27,
      30.   As the administrative judge noted, the agency informed the appellant that
      testing was mandatory and that he could be disciplined for failing to provide a
      urine sample. ID at 11.
¶10         Moreover, the appellant was not removed for failing a drug test. Instead, he
      was removed for conduct unbecoming—a broad offense defined on a case-by-case
      basis—because he failed to obey management’s instructions to take a drug test.
      See IAF, Tab 5, Subtab 4c at 1-2. A general charge like conduct unbecoming may

      7
        “Smack” is a street term for heroin, a narcotic drug.         Smack Definition,
      Dictionary.com,  http://dictionary.reference.com/browse/smack?s=t  (last  visited
      Sept. 26, 2014).
                                                                                      7

      be sustained when the Board finds that the appellant engaged in inappropriate
      behavior, even when his behavior does not rise to the level of impropriety
      asserted by the agency. 8 Russo v. U.S. Postal Service, 284 F.3d 1304, 1309-10 &
      n.2 (Fed. Cir. 2002). The appellant could have submitted to testing, and then
      appropriately grieved any perceived impropriety. A federal employee lacks the
      unfettered right to disregard an order because he has reason to believe it is
      improper. Except in certain limited circumstances that do not apply here, he must
      first comply with the order and then register his complaint or grievance.     See
      Cooke v. U.S. Postal Service, 67 M.S.P.R. 401, 407-08, aff’d, 73 F.3d 380 (Fed.
      Cir. 1995) (Table).
¶11        The appellant reasserts his claim that the agency did not follow correct
      testing procedures as an act of reprisal for his OWCP claim. PFR File, Tab 3 at
      8-9, 17, 20. He also reargues the issue of whether the agency accommodated the
      condition that required him to be in light-duty status, id. at 15, and whether the
      agency discriminated against him based on race, id. at 14, 21. The administrative
      judge, however, addressed these issues at length in the initial decision, ID at
      12-15, 17-18, and we find no error in her analysis.
¶12        The appellant additionally asserts that the agency discriminated against him
      under the Americans with Disabilities Act (ADA) by incorrectly regarding him as
      a substance abuser. PFR File, Tab 3 at 14-15; see, e.g., Ackridge v. Dep’t of
      Human Servs., City of Philadelphia, Civ. A. No. 93-6783, 1994 WL 184421,
      at *1-*2 (E.D. Pa. May 5, 1994) (“Here, Ms. Ackridge claims that she was
      discriminated against because she was wrongly perceived as being an alcoholic
      and/or substance abuser. If she was not, in fact, using illegal drugs, but was
      perceived as doing so, or if she does, or was perceived as, suffering from
      alcoholism, her allegations might give rise to an action under the ADA.”). His
      allegations before the administrative judge instead addressed the agency’s alleged
      8
       The penalty, however, should reflect only proven impropriety.   See Russo v. U.S.
      Postal Service, 284 F.3d 1304, 1309-10 & n.2 (Fed. Cir. 2002).
                                                                                         8

      failure to grant him a reasonable accommodation. See ID at 13-15; IAF, Tab 20
      at 2 n.2. Thus, the appellant has raised a new issue on review, and he has not
      asserted that it is based on new and material evidence that was unavailable to him
      despite due diligence before the record closed below.         See Banks, 4 M.S.P.R.
      at 271.
¶13         Finally, the appellant argues that the administrative judge’s rulings showed
      that she was biased against him. PFR File, Tab 3 at 15-16. In making a claim of
      bias or prejudice against an administrative judge, a party must overcome the
      presumption      of   honesty   and   integrity   that   accompanies   administrative
      adjudicators.     Oliver v. Department of Transportation, 1 M.S.P.R. 382, 386
      (1980).   An administrative judge’s conduct during the course of a Board
      proceeding warrants a new adjudication only if her comments or actions evidence
      “a deep-seated favoritism or antagonism that would make fair judgment
      impossible.” Bieber v. Department of the Army, 287 F.3d 1358, 1362-63 (Fed.
      Cir. 2002) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)). Here, the
      appellant failed to allege such antagonism. He simply asserts his disagreement
      with rulings and actions that were within the administrative judge’s sound
      discretion.     PFR File, Tab 3 at 16.     Additionally, he failed to document his
      allegations in an affidavit.    See Lee v. U.S. Postal Service, 48 M.S.P.R. 274,
      280-82 (1991). His argument is thus unavailing.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
            You have the right to request further review of this final decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
      of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
      submit your request by regular U.S. mail, the address of the EEOC is:
                                                                                    9

                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement
                                                                         10

of prepayment of fees, costs, or other security.   See 42 U.S.C. § 2000e5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                        ______________________________
                                      William D. Spencer
                                      Clerk of the Board
Washington, D.C.